 Case 1:18-cr-00359-KAM Document 18 Filed 09/06/19 Page 1 of 6 PageID #: 87

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
RTP:NR/RCH                                       271 Cadman Plaza East
F#: 2015R01327                                   Brooklyn, New York 11201


                                                 September 6, 2019

By ECF

The Honorable Kiyo A. Matsumoto
United States District Judge
United States District Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Devone Jefferys
                     Docket No. 18-CR-359 (KAM)

Dear Judge Matsumoto:

                The government respectfully submits this letter in opposition to the
defendant’s pretrial motions, dated August 27, 2019 (“Def. Motion”) seeking (1) to strike
Count Three of the indictment in the above-captioned case (the “Indictment”) and (2) to
strike the alias “Moneybags” from the face of the Indictment. For the reasons set forth
herein, the government respectfully submits that each of the defendant’s motions should be
denied in its entirety.

   I.     There Is No Basis to Strike Count Three of the Indictment

        A. Background

               Count Three of the Indictment charges that the defendant possessed and used a
firearm in connection with the “crime of violence” charged in Count Two of the Indictment
and that this conduct constituted a violation of 18 U.S.C. § 924(c). The defendant moves to
dismiss Count Three on the grounds that the attempted robbery of heroin and narcotics
proceeds, in violation of 18 U.S.C. §§ 1951(a) and 2, with which the defendant is charged in
Count Two, does not constitute a “crime of violence” as that phrase is defined in 18 U.S.C.
§ 924(c). Based on this purported legal infirmity, the defendant argues that Count Three
should be dismissed. (Def. Mot. at 2). For the reasons set forth below, the defendant’s
argument is erroneous and his motion to dismiss Count Three should be denied.
  Case 1:18-cr-00359-KAM Document 18 Filed 09/06/19 Page 2 of 6 PageID #: 88



       B. Relevant Law

               Section 924(c)(1)(A) of Title 18 provides in pertinent part that: “[A]ny person
who, during and in relation to any crime of violence […] for which the person may be
prosecuted in a court of the United States, uses or carries a firearm, or who, in furtherance of
any such crime, possesses a firearm, shall, in addition to the punishment provided for such
crime of violence […]” be punished. 18 U.S.C. § 924(c)(1). The term “crime of violence” is
defined in the statute, in relevant part, as “an offense that is a felony and -- (A) has as an
element the use, attempted use, or threatened use of physical force against the person or
property of another.” 18 U.S.C. § 924(c)(3) (emphasis supplied). The subsection set forth in
§ 924(c)(3)(A) is commonly known as the “force” or “elements” clause.

                In United States v. Hill, 890 F.3d 51 (2d Cir. 2018), the Second Circuit
determined that substantive Hobbs Act robbery does constitute such a “crime of violence”
within the meaning of the force clause.1 While acknowledging that the Court of Appeals has
not yet addressed this issue, the defendant, citing United States v. Davis, 139 S.Ct. 2319
(2019) and its progeny, argues that an attempted Hobbs Act robbery could be committed
without the use, threatened use or attempted use of force or violence (Def. Mot. at 6), and, as
a result, such a crime is not a “crime of violence” within the meaning of Section 924(c).

               Although the Second Circuit has not definitively addressed the issue, other
courts of appeals have held that such an attempt, which requires the use, attempted use, or
threatened use of physical force, is a “crime of violence” under Section 924(c)(3)(A) and
similarly worded provisions. See, e.g., United States v. St. Hubert, 909 F.3d 335, 351-353
(11th Cir. 2018) (holding that attempted Hobbs Act robbery qualifies as a crime of violence
under Section 924(c)(3)(A)); Arellano Hernandez v. Lynch, 831 F.3d 1127, 1132 (9th Cir.
2016) (“The ‘attempt’ portion of Arellano Hernandez’s conviction does not alter our
determination that the conviction is a crime of violence. We have ‘generally found attempts
to commit crimes of violence, enumerated or not, to be themselves crimes of violence.’”)
(citation omitted); accord, United States v. Romero-Lobato, No. 18 CR 49, 2019 WL
2179633 (D. Nev. May 17, 2019) (holding that attempted Hobbs Act robbery qualifies as a
crime of violence under Section 924(c)(3)(A)); United States v. Brown, No. 11 CR 63, 2019
WL 3451306 (E.D. Va. July 30, 2019) (holding that attempted Hobbs Act robbery
constituted a “crime of violence” under the “force clause”); United States v. Chann, No. 99
CR 433, 2019 WL 3767649 (E.D. Cal. Aug. 9, 2019) (noting that “[a]ttempted Hobbs Act
robbery is also widely recognized as a crime of violence under the force clause”).

               Additionally, the Second Circuit (and district courts within the circuit) have
also determined that an attempt to commit a “crime of violence” constitutes a “crime of
violence” for the purposes of interpreting Section 924(c). See, e.g., United States v. Scott,
681 F. App'x 89, 95 (2d Cir. 2017) (stating “[a]ttempted murder in the second degree is a
crime unmistakably involving ‘an attempted use ... of physical force’ within

              1
               Notably, the defendant does not dispute that Hill remains binding Second
Circuit precedent and has not been abrogated in relevant part by Davis.

                                               2
  Case 1:18-cr-00359-KAM Document 18 Filed 09/06/19 Page 3 of 6 PageID #: 89



§ 924(c)(3)(A)”); Leyones v. United States, No. 10-CR-743 (ARR), 2018 WL 1033245 (Feb.
22, 2018) (holding that attempted bank robbery constitutes a “crime of violence” under
Section 924(c)’s force clause). This analysis has been echoed by the Seventh and the
Eleventh Circuits. See United States v. Armour, 840 F.3d 904, 907-909 (7th Cir. 2016)
(holding that attempted federal bank robbery is a “crime of violence” under Section
924(c)(3)(A)); United States v. McGuire, 706 F.3d 1333, 1337 (11th Cir. 2013) (O’Connor,
Ret. J.) (same for offense of attempting to “set[] fire to, damage[], destroy[] . . . or wreck[]”
an aircraft with people on board) (brackets in original). As the Seventh Circuit has
explained, “[a]n attempt conviction requires proof of intent to carry out all elements of the
crime, including, for violent offenses, threats or use of violence,” as well as a “substantial
step toward completion of the crime.” Armour, 840 F.3d at 909 n.3; cf. United States v.
Resendiz-Ponce, 549 U.S. 102, 107 (2007) (“[T] he mere intent to violate a federal criminal
statute is not punishable as an attempt unless it is also accompanied by significant conduct”
directed at accomplishing the intended crime).


       C. Application

                As noted above, federal courts throughout the country that have addressed the
question of whether attempted Hobbs Act robbery constitutes a “crime of violence” under
Section 924(c)(3)(A)’s “force” clause have repeatedly answered the question affirmatively.
Further, the Second Circuit has found that attempts to commit other violent crimes constitute
“crimes of violence” for the purpose of Section 924(c). Tellingly, the defendant has not
identified a single case that supports his position to the contrary, nor has the government
identified any such case.

                 While not every act constituting an attempt to commit a crime of violence
must itself be violent, a person who takes a substantial step toward committing such an
inherently violent offense is properly understood to have at least attempted or threatened the
use of violent force within the meaning of Section 924(c)(3)(A). As Judge Livingston noted
in Hill, the Supreme Court has made clear that determining whether a charged crime
constitutes a crime of violence “‘requires more than the application of legal imagination to
[the] ... statute's language.’” 8904 F.3d at 56 (citing Gonzales v. Duenas–Alvarez, 549 U.S.
183, 193 (2007)). The Hill court further noted that “there must be ‘a realistic probability, not
a theoretical possibility,’ that the statute at issue could be applied to conduct that does not
constitute a crime of violence.” Hill, 890 F.3d at 56.

               The defendant’s argument amounts to little more than the creative “legal
imagination” that Judge Livingston cautioned was insufficient as a basis to dismiss Count
Three of the Indictment. Accordingly, consistent with the findings of courts that have
repeatedly found attempts to commit violent crimes to constitute “crimes of violence” under
Section 924(c), the Court should find that the attempted Hobbs Act robbery charged in Count
Two is a “crime of violence” and deny the defendant’s motion to dismiss Count Three.




                                                3
  Case 1:18-cr-00359-KAM Document 18 Filed 09/06/19 Page 4 of 6 PageID #: 90



   II.      The Defendant’s Alias Should Not Be Stricken from the Indictment

         A. Background

               The defendant also moves the Court to strike the alias “Moneybags” from the
face of the Indictment. Although the defendant does not cite any supporting law for his
request, he contends that were the alias to remain on the face of the Indictment and the
Indictment to be presented to the jury, the defendant would be “irreparably harmed by the
jury being shown an alias which may be or may not be correct or [a] similar alias of this
defendant and which may or may not correspond to the evidence ultimately introduced.”
(Def. Mot. at 3, paragraph 6).

               At trial, the government expects that at least one witness will testify that the
witness knew the defendant by the nickname “Moneybags.” The government further expects
to introduce an image from the defendant’s social media accounts, which reflects a tattoo on
the defendant’s hand that depicts a bag with “$” on it. Further, the government expects to
introduce evidence related to Instagram and Facebook accounts associated with the
defendant that contain multiple photographs of the defendant and which use variations of
“Moneybags” or “Munny Talking Bags” as screen names and/or account names.

         B. Applicable Law

              Under Federal Rule of Criminal Procedure 7(d), the Court may strike
“surplusage” from an indictment upon a defendant’s motion. Fed. R. Crim. P. 7(d). The
Second Circuit has held, however, that district courts should not grant motions to strike
surplusage unless “the challenged allegations are not relevant to the crime charged and are
inflammatory and prejudicial.” United States v. Mulder, 273 F.3d 91, 99 (2d Cir. 2001)
(quoting United States v. Scarpa, 913 F.2d 933, 1013 (2d Cir. 1990)) (emphasis added).
“Given this exacting standard, such motions [to strike] are rarely granted.” United States v.
Rivera, No. 09 CR 619 (SJF), 2010 WL 1438787, at *5 (E.D.N.Y. Apr. 7, 2010) (quoting
United States v. Coffey, 361 F. Supp. 2d 102, 123 (E.D.N.Y. 2005).

                In United States v. Peterson, 168 F. Supp. 2d 51 (E.D.N.Y. 2001), the court
denied a defendant’s motion to strike his alias from the indictment because the alias was
relevant in light of the government’s representation that the alias would comprise part of its
proof at trial. Id. at 56. Similarly, in United States v. Rucker, 32 F. Supp. 2d 545
(E.D.N.Y. 1999), the court held that “[r]eference to a defendant by his name and alias is
permissible if the government intends to offer evidence of that alias as being necessary to
identify the defendant in connection with the crimes charged.” Id. at 560. See also United
States v. Burton, 525 F.2d 17, 19 (2d Cir. 1975) (affirming use of the defendant’s nickname,
which was heard on recorded telephone conversations, “[i]n view of the fact that testimony
as to the defendant’s nickname was relevant to the government’s case and therefore properly
before the jury” [missing quotation mark]); United States v. Hattaway, 740 F.2d 1419, 1425
(7th Cir. 1984) (holding that witness’s use of gang nicknames was permissible, where gang
members used nicknames in witness’s presence and “forbidding [the witness] from using

                                               4
  Case 1:18-cr-00359-KAM Document 18 Filed 09/06/19 Page 5 of 6 PageID #: 91



the[ ] names would have placed an undue burden on her testimony”); United States v. Clark,
541 F.2d 1016, 1018 (4th Cir. 1976) (“If the Government intends to introduce evidence of an
alias and the use of that alias is necessary to identify the defendant in connection with the
acts charged in the indictment, the inclusion of the alias is both relevant and permissible, and
a pretrial motion to strike should not be granted.”); United States v. Barret, 824 F. Supp. 2d
419 (E.D.N.Y. 2011) (denying defendant’s motion to strike aliases without prejudice, with
right to renew at the close of the government’s case, in light of the government’s
representation that the defendant’s aliases were necessary to identify the defendant).

                Where a defendant’s alias is relevant to the charged crimes, its inclusion in an
indictment and its use at trial are proper even if the aliases are inflammatory or prejudicial.
See Rucker, 32 F. Supp. 2d at 560 (noting that the prejudicial nature of an alias is “not fatal if
[the alias] will be admissible as part of the government’s proof at trial”); United States v.
Payden, 613 F. Supp. 800, 823 (S.D.N.Y. 1985) (mere fact “that the inclusion of the aliases
may be prejudicial is not sufficient to strike them from the indictment”); United States v.
Persico, 621 F. Supp. 842, 861 (S.D.N.Y. 1985) (“Even if prejudicial, however, aliases and
nicknames are proper in an indictment where they will be part of the government’s proof at
trial.”).

       C. Application

               Because the defendant’s use of the “Moneybags” alias will be part of the
government’s proof at trial, including the means by which at least one witness identifies the
defendant, its inclusion in the Indictment and its use at trial are proper. Specifically, the
inclusion of the alias in the Indictment and its use at trial will help to identify the defendant
and, in so doing, connect him to the crimes charged. See United States v. Farmer, 583 F.3d
131, 144 (2d Cir. 2009) (observing that inclusion of an alias has been deemed proper “where
the suggestiveness of the nickname has not required exclusion, especially when it helped to
identify the defendant, connect him to the crime, or prove other relevant matter, or when
coherent presentation of the evidence entailed passing reference to it.”). Here, the
government anticipates that testimony at trial from one witness will reflect that “Moneybags”
was the name by which that witness knew the defendant.2 The government also intends to
introduce evidence tying the witness to the defendant via the defendant’s social media
account in which he identifies himself as “Munny Talkin Bags.” As such, requiring the
witness to refer to the defendant in a different manner would deprive the jury of valuable
corroborative evidence of the witness’s relationship with the defendant. Similarly,
introducing relevant social media materials that redacted the reference to “Moneybags”
would result in the jury being presented with a less than complete picture and would likely
lead the jury to be confused regarding the nature of the potential redactions.

             Here, the probative value of the defendant’s alias is not substantially
outweighed by the risk of prejudice such that the references should be excluded under

               2
                     The government anticipates that a second witness may also testify that
the witness knew the defendant to use the nickname “Moneybags.”

                                                5
  Case 1:18-cr-00359-KAM Document 18 Filed 09/06/19 Page 6 of 6 PageID #: 92



Federal Rule of Evidence 403. The government will limit its references to “Moneybags” to
those necessary to explain to the jury the relevance of the anticipated testimony and evidence
described above. Further, the name “Moneybags,” in and of itself, is not prejudicial. It does
not, for instance, reference or suggest violent conduct or some other uncharged crime that
would unfairly prejudice the defendant. Accordingly, the defendant’s motion to strike the
reference to the “Moneybags” alias should be denied.3

      III.   Conclusion

                For the foregoing reasons, the defendant’s motions in limine, should be denied
in their entirety.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ Nathan Reilly
                                                    Nathan Reilly
                                                    Assistant U.S. Attorney
                                                    (718) 254-6196


Cc:      Marion Seltzer, Esq. (counsel for the defendant)




                 3
                 To the extent the defendant’s motion simply pertains to the appearance of the
alias in the Indictment (and not to evidence to be adduced at trial), the government believes
that the Court’s standard jury instructions, typically given both before and after the
presentation of evidence, that the Indictment does not itself constitute evidence and simply
exists to describe the charges that the defendant faces, would be sufficient to ameliorate any
of the concerns identified by the defendant.

                                                6
